DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 5 and 16 are objected to because of the following informalities:
Claims 5 and 16, line 2, “CALCFP” is not clearly defined. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “High-Rate Foam Fracturing: Fluid Friction and Perforation Erosion”, Harris et al. (referred hereafter Harris et al.).

Referring to claim 1, Harris et al. disclose a wellbore fracturing system for a subterranean formation of a wellbore (Summary), comprising:
wellbore fracturing resources (e.g., foam fracturing - Summary) coupled through a wellbore conveyance to the subterranean formation of the wellbore (page 27, Summary; Introduction section; page 29, Field Application section);
e.g., BH-gauge) that provides a bottom hole gauge pressure (Figure 6, page 29, Friction Without Perforation Erosion section; Figure 7, pages 29-30, Friction With Perforation Erosion section); and
a processor coupled to the wellbore fracturing resources and the wellbore conveyance that calculates a wellbore friction pressure (page 27, Wellbore Equations, equations 1-4; page 30, Perforation Friction section) using a time-series sampling of bottom-hole gauge pressures (Figure 6 & 7) for a fracturing fluid system after a uniform fracturing fluid condition (e.g., stability) is achieved in the wellbore (page 27, Introduction section; Experiment section).

As to claim 2, Harris et al. disclose a wellbore fracturing system for a subterranean formation of a wellbore (Summary) wherein the fracturing fluid system is managed to maintain the wellbore friction pressure within selected limits and at variable fracturing fluid flow rates (page 27, Introduction section; Experiment section; Figure 6, page 29, Friction Without Perforation Erosion section, Table 2).

Referring to claim 3, Harris et al. disclose a wellbore fracturing system for a subterranean formation of a wellbore (Summary) wherein the fracturing fluid system is managed by the processor in real time (Figure 6, page 29, Friction Without Perforation Erosion section, Table 2).

As to claim 4, Harris et al. disclose a wellbore fracturing system for a subterranean formation of a wellbore (Summary) wherein the processor calculates a friction pressure for each time-series sampling of the bottom-hole gauge pressure (Figure 6 & 7; page 27, Wellbore Equations, equations 1-4; page 30, Perforation Friction section).

Referring to claim 5, Harris et al. disclose a wellbore fracturing system for a subterranean formation of a wellbore (Summary) wherein the time-series sampling of bottom-hole gauge pressures employs a CALCFP method of obtaining the time-series sampling and calculating the wellbore friction pressure (Figure 6 & 7; page 27, Wellbore Equations, equations 1-4; page 30, Perforation Friction section).

Summary) wherein the fracturing fluid system includes a friction reduction fluid or a fracturing proppant, each at selectable concentrations (Figure 7, pages 29-30, Friction With Perforation Erosion section; page 30, Perforation Friction section, Figure 8, Table 3).

Referring to claim 7, Harris et al. disclose a wellbore fracturing system for a subterranean formation of a wellbore (Summary) further comprising a wellhead pressure gauge that provides a wellhead pressure measurement (page 27, Wellbore Equations, equations 1-4; page 30, Perforation Friction section; page 31, 1st col., 2nd para.).

As to claim 8, Harris et al. disclose a wellbore fracturing system for a subterranean formation of a wellbore (Summary) further comprising at least one wellbore pressure gauge corresponding to an intermediate wellbore depth to determine the uniform fracturing fluid condition (e.g., “two stages” - page 27, Experiment section; Figure 6, page 29, Friction Without Perforation Erosion section, Table 2).

Referring to claim 9, Harris et al. disclose a wellbore fracturing system for a subterranean formation of a wellbore (Summary) wherein the processor controls at least one fracture pumping unit to maintain the wellbore friction pressure within selected limits (page 27, Introduction section; Experiment section; Figure 6, page 29, Friction Without Perforation Erosion section, Table 2).

As to claim 10, Harris et al. disclose a method of calculating a friction pressure (CALCFP) in a wellbore (Summary), comprising:
determining a uniform fluid condition (e.g., stability) for a fracturing fluid in the wellbore (page 27, Introduction section; Experiment section);
sampling time-series bottom-hole gauge pressure data after the uniform fluid condition of the fracturing fluid is achieved (Figure 6 & 7; page 27, Introduction section; Experiment section); and
calculating a friction pressure for each sample of the time-series bottom-hole gauge pressure data (page 27, Wellbore Equations, equations 1-4; page 30, Perforation Friction section).

Summary) further comprising processing samples of the time-series bottom-hole gauge pressure data to improve data sample quality before calculating the friction pressure (e.g., laboratory study – Summary; page 27, Introduction section).

As to claim 12, Harris et al. disclose a method of calculating a friction pressure (CALCFP) in a wellbore (Summary) further comprising updating a friction pressure model using the friction pressure calculated for at least one time-series bottom-hole gauge pressure data sample (Figure 6 & 7; page 27, Wellbore Equations, equations 1-4; page 30, Perforation Friction section; pages 29-30, Friction With Perforation Erosion section).

Referring to claim 13, Harris et al. disclose a method of managing a friction pressure in a wellbore (Summary), comprising:
applying a fracturing fluid system to the wellbore (page 27, Introduction section; Experiment section); 
sampling current fracturing job data (page 27, Introduction section; Experiment section);
calculating a friction pressure for the current fracturing job data (page 27, Wellbore Equations, equations 1-4; page 30, Perforation Friction section); and
managing the fracturing fluid system to maintain the friction pressure within selected limits (page 27, Introduction section; Experiment section; Figure 6, page 29, Friction Without Perforation Erosion section, Table 2).

As to claim 14, Harris et al. disclose a method of managing a friction pressure in a wellbore (Summary) wherein managing the fracturing fluid system includes maintaining the friction pressure within the selected limits in real time (Figure 6, page 29, Friction Without Perforation Erosion section, Table 2).

Referring to claim 15, Harris et al. disclose a method of managing a friction pressure in a wellbore (Summary) wherein the current fracturing job data corresponds to a bottom-hole gauge pressure (Figure 6 & 7; page 27, Wellbore Equations, equations 1-4; page 30, Perforation Friction section).

Summary) wherein calculating the friction pressure employs a CALCFP method (page 27, Wellbore Equations, equations 1-4; page 30, Perforation Friction section).

Referring to claim 17, Harris et al. disclose a method of managing a friction pressure in a wellbore (Summary) further comprising updating a friction model to reflect a current friction pressure of one or more current fracturing job data samples (Figure 6 & 7; page 27, Wellbore Equations, equations 1-4; page 30, Perforation Friction section; pages 29-30, Friction With Perforation Erosion section).

As to claim 18, Harris et al. disclose a method of managing a friction pressure in a wellbore (Summary) wherein an updated friction model or field-scaled lab data is used to predict a friction pressure (Summary; page 27, Wellbore Equations, equations 1-4; page 29, Friction Without Perforation Erosion section).

Referring to claim 19, Harris et al. disclose a method of managing a friction pressure in a wellbore (Summary) wherein managing the fracturing fluid system includes changing a friction reduction fluid concentration or a type of friction reduction fluid for the wellbore (Figure 7, pages 29-30, Friction With Perforation Erosion section; page 30, Perforation Friction section, Figure 8, Table 3).

As to claim 20, Harris et al. disclose a method of managing a friction pressure in a wellbore (Summary) wherein managing the fracturing fluid system includes changing a fracturing fluid proppant concentration or a type of fracturing fluid proppant for the wellbore (Figure 7, pages 29-30, Friction With Perforation Erosion section; page 30, Perforation Friction section, Figure 8, Table 3).

Referring to claim 21, Harris et al. disclose a method of managing a friction pressure in a wellbore (Summary) wherein managing the fracturing fluid system includes managing a fracturing fluid injection rate for the wellbore (page 27, Introduction section; Experiment section; Figure 6, page 29, Friction Without Perforation Erosion section, Table 2).  

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2864